DETAILED ACTION
RE: Hayes et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 9/30/2021 is acknowledged. Claim 1-3, 5, 11-12, 20, 22-23, 27, 29, 31-32, 34-37, 40 and 42 are pending. Claims 4, 6-10, 13-19, 21, 24-26, 28, 30, 33, 38-39, 41 and 43-44 are canceled. Claims 23, 27, 29, 31-32, 34, 36-37 and 40 are withdrawn from consideration. Claims 3, 12 and 42 have been amended.
3.	Claims 1-3, 5, 11-12, 20, 22, 35 and 42 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/30/2021 has been considered by the examiner.

Objections Withdrawn
5.	The objection to the drawings filed on 7/2/2019 because the label a) and the drawing of Figure 4 a) are not on same page is withdrawn in view of applicant’s amendment to the drawings.
6.	The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment to the specification.


Rejections Withdrawn

8.	The rejection of claim 8, 9 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2015/0210769A1, pub. date: 7/30/2015) is withdrawn in view of applicant’s cancellation of the claims.
9.	The rejection of claim 7-10, 12 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chomont et al. (US 2013/0202623A1, pub. date: 8/8/2013) is withdrawn in view of applicant’s cancellation/amendment to the claims.

Rejections Maintained
Improper Markush Grouping Rejection
10.	Claim 1-3, 5, 11-12, 20, 22, 35 and 42 remain rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
	The response states that the claimed VH single domain antibodies only require binding "human programmed cell death 1 protein (PD-1)," and thus, are functionally equivalent because they all bind to human PD-1. The Markush grouping is proper because the VH single domain antibodies are at least an art recognized class and the specification discloses at least one property they have in common and is mainly responsible for their function in the claimed invention (i.e., binding to human PD-1). See NPL64 for a review article regarding single domain antibodies, which discusses the Reply to Office Action of June 30, 2021 Application No. 16/475,597Additionally, Applicant respectfully submits that the Examples demonstrate that the antibodies do bind the same epitope. Example 2 discloses that all VH single domain antibodies produced used the same antigen for immunization, i.e., "recombinant human PD-1 Fc chimera purchased from R&D." Specification, p. 54, 1. 1. Following production of the VH single domain antibody library, Example 7 states that "specific VH that bound to CHO cells expressing human PD- 1 and inhibited the interaction between human PD-L1 protein were identified by single point screening of bacterial periplasmic extracts" and "[f]amilies of VH were identified that bound to the CHO human PD-1 cells with FL2 fluorescence >1000 (Figure la) and that inhibited PD-1 binding to PD-L1 (Figure 1b)." Id. at p. 58, 11. 17-20 and p. 59, 11. 29-30. Thus, the produced VH single domain antibodies are able to inhibit PD-1 binding in vitro, demonstrating the antibodies are functionally equivalent. Further, Example 8 describes the sequencing of the VH clones and states: Each individual VH clone as identified above was sequenced from the phagemid and grouped based on VH germline and CDR3 amino acid similarity. Representative clones were further characterized. Further clones were generated by sequence optimization of clone 1.1 as shown in table 1. Standard methods were used for optimization. Clones 1.1 to 1.40 isolated as above were grouped into a single family. Clones 1.41- 1.115 are sequence optimized variants [of] clone 1.1. Id. at p. 60, 11. 1-6 (emphasis added). Because the VH single domain antibodies of claim 1 were raised by immunizing against Atty. Dkt. No. 4577.0010004 Reply to Office Action of June 30, 2021 Application No. 16/475,597the Examples provide a significant amount of functional data demonstrating the ability to bind to human PD-1. For example, VH single domain antibodies 1.1, 1.57, and 1.92 (corresponding to SEQ ID NOs: 1, 2, and 3; 225, 226, and 227; and 438, 439, and 440, respectively) showed binding to both human (Figure 3a) and cynomolgus (Figure 3b) recombinant PD-1 protein, but did not cross-react with mouse PD-1 recombinant protein (Figure 3c). Id. at pp. 65-66, Table 6. All tested antibodies show potent inhibition of PD-L1 and PD-L2 binding to CHO human PD-1 cells, good stability in serum, and strong binding kinetics. Id. at pp. 66-67 and 69-71, Table 7, Table 11, and Table 13. VH single domain antibodies 1.57 and 1.92 also enhance IL-2 secretion from 
Applicant’s arguments and NPL64 have been carefully considered but are not persuasive. Claim 1 recites over 100 antibodies. Although these antibodies all bind to PD-1, they are not functional equivalent as they bind to different epitopes of PD-1 (i.e. having different binding specificities). Antibodies that bind to different epitopes are not functional equivalent. For example, antibodies that bind to epitopes within the PD-L1 binding domain of the PD-1 are expected to inhibit PD-1/PD-L1 interaction. However, the antibodies that bind to epitopes remote from the PD-L1 binding domain of the PD1 are not expected to affect PD-1/PD-L1 interaction. Antibodies that bind to different epitopes within the PD-L1 binding domain of PD-1 could inhibit PD-1/PD-L1 interaction to different degrees due to their different binding specificities and affinities. Applicant arguments that the antibodies are functional equivalent because they share homology in their CDR regions are not persuasive as antibodies having on or more amino acid differences in the CDR regions can bind to completely different antigens. The structure polyclonal antibodies generated using same protein would include one that bind essentially to the same epitope of a reference antibody that is generated using the same protein. The specification has not provided evidencing indicating that all antibodies of claim 1 are binding to the same epitope and are functional equivalent. Example 7 and Fig. 1b only show that antibodies 1.9, 1.13, 1.5, 1.4, 1.1 and 1.2 bind to human PD- 1 and inhibit the interaction between human PD-1 and PD-L1 proteins. Example 8 simply describes the sequencing of the VH clones. Table 1 listed a plurality of antibodies that are obtained by optimization of clone 1.1. However, information regarding their binding epitopes and functions is not provided. Example 9 and Table 3 listed antibodies 1.2, 1.3, 1.4,1.5, 1.6, 1.7, 1.8, 1.9, 1.10, 1.11, 1.12, 1.13, 1.14, 1.15 and 1.1 that inhibit PD-1 from binding to PD-L1, however, no evidencing indicating that they bind to same epitope. Table 5a shows that some antibodies are cross compete with each other. However, antibodies do not have to bind to the same epitope to cross compete each other. An antibody can compete with another antibody if they bind to spatially close epitopes. Tzartos et al. (Methods in Molecular Biology, 1996, 66:55-66, cited in the previous office action) demonstrated that antibodies cross compete with one another if their cognate epitopes are located 5 or less residues apart (abstract and page 56, 2nd paragraph). Because the antibodies are not disclosed in the specification or known in the art to be functionally 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 3, 12 and 42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The response states that the written description support for amended claim 12 can be found at page 38, lines 11-23. Applicant amended claim 3 to recite "wherein said single domain antibody is conjugated to a human serum albumin, a fragment of human serum albumin, an albumin binding peptide or single domain antibody that binds to human serum albumin." Applicant submits that there is sufficient written description support for amended claim 3 in the specification. For example, the specification discloses the second moiety may comprise a protein, for example an antibody, or part thereof that binds a serum albumin, e.g., human serum albumin (HSA) or mouse serum 
a variant thereof such as HSA C34S. Specification, p. 38, 1. 29 - p. 39, 1. 2. Thus, Applicant submits that there is sufficient written description support for human serum albumin, a fragment of human serum albumin, an albumin binding peptide or single domain antibody that binds to human serum albumin. Moreover, theseAtty. Dkt. No. 4577.0010004 Reply to Office Action of June 30, 2021 Application No. 16/475,597molecules were well-known in the art as demonstrated by NPL74, which is a review discussing use of serum albumin as extending the half-life of drugs. Applicant respectfully requests that the Examiner withdraw the rejection. 
Applicant’s arguments have been carefully considered but are not persuasive. Claim 3 remains rejected for reciting “an albumin binding peptide”. An albumin binding peptide encompasses a genus of peptides defined by their function (binding to albumin). Neither the prior art (including NPL74) nor the instant specification disclose any non-antibody peptides that bind to albumin except single domain antibodies. Claims 12 and 42 remain rejected for reciting “a second single domain antibody that is an inhibitor of an immune checkpoint molecule selected from an inhibitor of one or more of PD-L1, PD-L2, CTLA-4, TIM-3, LAG-3, CEACAM, VISTA, BTLA, TIGIT, LAIR1, CD160, 2B4 or TGFR beta or wherein said second moiety is an activator of a costimulatory molecule selected from an agonist of one or more of IL-2, IL-12, OX40, OX40L, CD2, CD3, CD27, CDS, ICAM-1, LFA-1 (CD11 a/CD18), ICOS (CD278), 4-1 BB (CD137), GITR, CD30, CD40, BAFFR, HVEM, CD7, LIGHT, NKG2C, SLAMF7, NKp80, CD160, B7-H3, B7-H4 or CD83 ligand, CD3, CD8, CD28, CD4 or ICAM-1.” Neither the specification nor the single domain antibodies that are inhibitors of one or more different checkpoint molecules or activators of one or more costimulatory molecules. Neither does the specification disclose a correlation between a structure of single domain antibodies and function (inhibiting one or more immune checkpoints or activating one or more costimulatory molecules). Accordingly, the skilled artisan would not recognize that applicants were in possession of single domain antibodies as broadly claimed at the time the application was filed.  

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-3, 5, 11-12, 20, 22, 35 and 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11, 
15.	Claims 1-3, 5, 11-12, 20, 22, 35 and 42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20-24 and 31 of copending Application No. 16/969,905 (reference application). 
In the response, Applicant requested that the Examiner hold these rejections in abeyance until allowable subject matter has been found.
Since applicant has not taken any actions to resolve the issue, the rejections are maintained for the reasons set forth in the office action mailed on 6/30/2021.

Conclusion
16.	No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/HONG SANG/Primary Examiner, Art Unit 1643